Citation Nr: 0106177	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-16 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for inactive 
moderately advanced pulmonary tuberculosis (PTB), currently 
evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION


The veteran had active service from December 1941 to April 
1942, and from February 1945 to May 1946.  

The current appeal arose from a February 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.  The RO, among 
other actions, denied entitlement to an evaluation in excess 
of 30 percent for moderately advanced PTB.

In December 1997, after adjudicating other claims then 
pending on appeal, the Board of Veterans' Appeals (Board) 
remanded the claim of entitlement to an increased evaluation 
for moderately advanced PTB to the RO for further development 
and adjudicative action.

The RO affirmed the denial of entitlement to an evaluation in 
excess of 30 percent for moderately advanced PTB in 1998, 
1999, and 2000.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has been entitled to service connection for 
PTB since 1956 and that disease entity has never been rated 
at less than 30 percent.  

2.  PTB has been inactive for many years.  

3.  Residuals of PTB do not cause extensive fibrosis, and/or 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
(PFTs) with marked impairment of health.  



4.  Residuals of PTB do not cause a forced vital capacity 
(FVC) of 50-to-64 percent predicted, or; diffusion capacity 
of carbon monoxide in a single breath (DLCO (SB)) of 40-to-55 
percent predicted, or; maximum exercise capacity or oxygen 
consumption of 15-to-20 milligrams/kilograms/minute with 
cardiorespiratory limitation; or a forced expiratory volume 
in one second (FEV-1) of 40-to-55 percent predicted, or; an 
FEV-1 to FVC ratio of 40-to-55 percent.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.88c, 4.89, 4.97, Diagnostic Codes 
(DCs) 6722, 6724, 6731 (effective prior and subsequent to 
October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
___(2000) (to be codified at 38 U.S.C. § 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
5107)


Factual Background

The record reflects that service connection was established 
for bilateral, active PTB upon rating decision in September 
1957.  A 100 percent rating was established.  Postservice 
clinical records reflect that the veteran's PTB continued to 
be active for several years.  An August 1960 rating decision 
shows that the Tuberculosis Review Board (TB) had determined 
that PTB had been completely arrested as of May 3, 1960.

In a rating action in January 1971, the RO noted that the TB 
had reviewed the evidence of record, to include chest X-rays 
and laboratory reports from 1970.  It was their opinion that 
the veteran's PTB was then inactive.  The 100 percent rating 
in effect for PTB from August 12, 1957, was reduced to 50 
percent from May 14, 1972, and further reduced to 30 percent 
from May 14, 1976.  It was also noted by the RO that the 
veteran PTB had never been evaluated at less than 30 percent 
disabling since August 1957, and that this evaluation was 
accorded protection pursuant to the appropriate laws and 
regulations.  It was recorded that PTB had been completely 
arrested as of May 14, 1970

A review of the clinical records, private and VA, from the 
1970s through the early 1990s reflects that the veteran's PTB 
status  remained inactive, and his 30 percent rating 
continued.  Private records from May 1991, as submitted by 
RCC, Jr., MD, reflect that it was his opinion that the 
veteran might have active PTB.  


However, after reviewing the evidence of record, the TB 
determined in October 1991 that the diagnosis was chronic, 
bilateral, moderately advanced PTB, inactive, Stage IV.  VA 
outpatient treatment records from 1994 do not reflect 
treatment for PTB.  

Upon VA examination in December 1996, the veteran complained 
of a productive cough with yellowish expectoration.  He 
denied further hemoptysis.  He was able to sleep using one 
pillow.  He reported a slight dyspnea after his coughing 
spells.  There was no complaint of specific chest pains.  On 
examination, there was diminished expansion of the chest cage 
on inspiration.  Lung fields were hyperresonant with 
scattered rhonchi and expiratory wheezing.  The chest X-ray 
was interpreted as showing a scar on the right lung and a 
calcified granuloma on the left base.  There was no evidence 
of an active disease.  Chronic obstructive lung disease was 
diagnosed.  The PFT was unreliable because the veteran was 
unable to follow commands due to language difficulty.  
Findings were mild at one time and severe at another time.  

In December 1997, the Board remanded the case for additional 
evidentiary development, to include a new examination.  This 
examination was conducted in September 1998 and the resulting 
report shows that the veteran reported complaints of 
productive cough, night sweats, back pains, and ease 
fatigability.  He was not currently on any anti-tuberculosis 
medication.  The examiner noted that there was only minimal 
structural damage to the lungs.  The veteran had not been 
hospitalized in the last 12 months.  PFT was normal, with 
findings of FEV-1 of 71.05 percent and FEV of 1.0 and FVC-1 
of 102.22 percent.  Sputum acid fast bacilli smears and 
culture reports were negative.  A chest X-ray from July 1998 
was interpreted as showing infiltrates in the right upper 
lobe.  Nodular densities were also noted on both lung bases.  
Spirometry showed a mild restrictive ventilatory deficit 
confirmed by PFT and marked impairment of health.  

Additional VA examination was conducted in April 1999.  At 
that time, the veteran reported cough with whitish phlegm, 
colds, and throat clearings.  There was an episode of 
hemoptysis in the past.  There was dyspnea after persistent 
coughing.  Sputum, acid fast bacilli, smears, and cultures 
were negative.  Spirometry showed a mild obstructive 
ventilatory defect (predominantly small airways disease) 
which reversed on post-bronchodilator change.  The TB 
concluded that the diagnosis was PTB, minimal, right upper 
lung, inactive, stable, stage IV, tuberculoma, left lung 
base, small airways disease.  PFT showed FEV-1 of 99 percent 
of predicted value and FEV1/FVC of 68 percent.  DLCO (SB) was 
151 of percent predicted.  

In a November 1999 decision, the Board again remanded the 
case.  The remand was necessary to clarify whether the 
veteran's chronic obstructive pulmonary disease was part and 
parcel of the service-connected PTB.  

Upon VA examination in February 2000, the veteran reported 
occasional dyspnea and difficulty of breathing after 
prolonged coughing.  He reported sore throats due to his 
chronic cough.  There was an on and off chronic productive 
cough of whitish to yellowish phlegm.  There was no report of 
hospitalization for this condition in the past 12 months or 
more.  Chest X-ray was interpreted as showing presence of 
right perihilar infiltrates, with suggestion of 
bronchiectasis.  There were also left apical fibrosis, 
chronic bronchitic changes, and diffuse pulmonary emphysema.  
PFT revealed an FVC of 90 value of 90 percent while the ratio 
of FEV1 to FVC was 80 percent.  

The examiner remarked that the veteran's residual of lung 
disease was more of the obstructive type rather than 
restrictive or interstitial in nature.  The veteran's 
symptoms were attributable to PTB with mainly obstructive 
residuals.  The examiner interpreted the PFT as suggestive of 
mild obstructive lung disease and X-ray showed obstructive 
infiltrates which could be due to PTB bronchiectasis.  The 
examiner added that it was impossible to categorically state 
whether the veteran's symptoms were due to PTB bronchiectasis 
alone or to chronic obstructive pulmonary disease or chronic 
smoking.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

In accordance with the Schedule, a veteran who entitled to 
receive compensation for inactive, chronic PTB, on or before 
August 19, 1968, is entitled to a 100 percent evaluation for 
two years after the date of inactivity, following active PTB 
clinically identified during active service or subsequent 
thereto.  Thereafter, a 50 percent rating is assigned during 
the period from the third through the sixth years after the 
date of inactivity, and a 30 percent rating is assigned 
during the period from the seventh through the eleventh years 
after the date of inactivity.  The Schedule also provides a 
minimum 30 percent evaluation if far-advanced lesions were 
diagnosed at any time when the disease process was active.  A 
minimum 20 percent rating is warranted for inactive, chronic 
PTB following moderately-advanced lesions, provided there is 
continued disability such as emphysema, dyspnea on exertion, 
impairment of health, etc.  38 C.F.R. §§ 4.89, 4.97, DCs 
6722, 6724 (1994, 2000).  The Schedule provides that the 
graduated 50 percent and 30 percent ratings and the permanent 
30 percent and 20 percent ratings for inactive PTB are not to 
be combined with ratings for other respiratory disabilities.  
38 C.F.R. § 4.97, DCs 6722, 6724, Note 2.  Id.

Changes were made to the Schedule, effective October 7, 1996, 
for a veteran who was entitled to receive compensation for 
PTB after August 19, 1968, for inactive, chronic PTB.  The 
October 1996 revision of the respiratory system rating 
criteria did not alter the provisions for rating PTB where 
entitlement was originally established on or before August 
19, 1968.

Where a veteran was initially entitled to rating for PTB 
after August 19, 1968, 38 C.F.R. § 4.97, DC 6731, prior to 
October 7, 1996, provided for evaluation of residuals of 
inactive PTB as 100 percent for one year following 
inactivity, and also where there were pronounced residuals: 
advanced fibrosis with severe ventilatory deficit manifested 
by dyspnea at rest, marked restriction of chest expansion 
with pronounced impairment of bodily vigor.  A 60 percent 
evaluation was assigned for severe residuals; extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by PFTs with 
marked impairment of health.


As amended, regulations provide that chronic, inactive PTB 
residuals are rated dependent upon specific findings, as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis under 38 C.F.R. § 4.97, DC 6600.  38 C.F.R. § 4.97 
DC 6731 (2000).

Under the revised Schedule, a 100 percent rating is warranted 
for interstitial lung disease where the FVC is less than 50 
percent of predicted, or; the DLCO (SB) is less than 40 
percent predicted; or when maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonale or pulmonary 
hypertension, or; where outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted where the FVC 
is 50 to 64 percent of predicted; the DLCO (SB) is 40 to 55 
percent of predicted; or the maximum exercise capacity is 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  38 C.F.R. § 4.97, DCs 6825 to 6833 (2000).

Under the revised Schedule, a 100 percent evaluation is 
warranted for restrictive lung disease or restrictive lung 
disease manifested by FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
of predicted, or FEV-1/FVC is 40 to 55 percent of predicted, 
or DLCO (SB) is 40 to 55 percent of predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
38 C.F.R. § 4.97, DCs 6600, 6840 to 6845 (2000).


The Court has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under the laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Analysis

In this case, the Board concludes that the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.  
Multiple examinations have been provided and medical 
treatment records have been requested or obtained.  The 
appellant has been notified that he is ultimately responsible 
for obtaining records.  No further evidence clearly relevant 
to the issue on appeal has been identified, and there is no 
current outstanding request for assistance in obtaining 
additional information.  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

In this case, the board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new regulation.  As set forth above, VA has already met all 
obligations to the veteran under the new law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication of his claim under the new 
law by the RO would only serve to further delay resolution of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran argues that he has dyspnea and difficulty 
breathing after prolonged coughing.  He often has a sore 
throat due to his excessive coughing.  It is contended that 
an evaluation in excess of 30 percent for residuals of PTB is 
warranted under the Schedule.  After reviewing the entire 
evidence of record, the Board concludes that an evaluation in 
excess of 30 percent for residuals of PTB is not warranted at 
this time.  

First, the Board notes that the competent and probative 
evidence of record reflects that the veteran's PTB was 
inactive and determined to be completely arrested by 
competent medical authority as of May 14, 1970.  The claims 
file is without evidence of subsequent re- activation of the 
tuberculous disease process.  The final diagnosis during VA 
examination in December 1970 was moderately advanced, 
inactive, right PTB, Stage V.  Medical testing and 
examinations from that date fail to show re-activation of the 
disease process.  Therefore, there is no basis to consider 
assignment of a 100 percent rating based on active PTB under 
38 C.F.R. § 4.97, DC 6730 (1994, 2000).

During the pendency of this appeal, the Schedule pertinent to 
rating respiratory disorders, including PTB, was revised, 
effective October 7, 1996, as set out in the pertinent laws 
and regulations, above.  Since the veteran received 
disability compensation for PTB on and prior to August 19, 
1968, the criteria applicable to the rating of this 
disability have not changed.  Rather, the veteran warrants 
assignment of no more than 30 percent upon application of DCs 
6722, 6724.  Competent medical evidence is consistent in 
showing that the veteran's PTB, while active, was described 
as moderately advanced, and in showing that his PTB became 
inactive in 1970, without subsequent re- activation.  A 
review of the relevant medical test results and examination 
evidence fails to show that the veteran was ever diagnosed 
with far-advanced lesions.  Such facts warrant assignment of 
no more than a 20 percent evaluation.  However, the veteran 
has been in receipt of a rating of at least 30 percent under 
38 C.F.R. § 4.97, DC 6722 for more than 20 years and thus, 
the currently assigned 30 percent rating is protected from 
reduction.  38 C.F.R. § 3.951(b) (2000).

The Board further notes that even if PTB were to be 
considered under the provisions of Diagnostic Code 6731 in 
effect since October 7, 1996, the competent evidence of 
record does not show that the veteran manifests PTB residuals 
sufficient to warrant assignment of the next higher rating of 
60.



The Board notes that the residuals attributable to inactive 
PTB are not severe; they do not include extensive fibrosis or 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by PFTs with marked impairment 
of health.  X-ray examinations have not shown extensive 
fibrosis.  The veteran has related increased dyspnea and 
increased coughing, but the medical evidence does not reflect 
the severity of clinical findings to warrant an increased 
rating.  

Moreover, FEV-1, FEV-1/FVC and other PFT findings do not 
reflect that the residuals of PTB are severe enough to 
warrant an increased evaluation under the amended criteria.  
The report of VA examinations of record, to include the most 
recent results in early 2000 are consistent in that they 
reflect respiratory results that are adequately compensated 
by the 30 percent rating currently in effect.  As reflected 
in the evidence portion of this decision, the severity of PTB 
residuals that is required for a rating in excess of 30 
percent is simply not demonstrated on PFT tests.  

In sum, under the criteria for the evaluation of inactive PTB 
first compensated prior to August 19, 1968, the competent 
evidence does not reflect re-activation of PTB, or other 
factors to warrant more than a 30 percent evaluation.  
Moreover, as set out above, residuals attributable to 
service-connected PTB are not severe, in that they do not 
cause extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by PFTs with 
marked impairment of health; nor do residuals attributable to 
PTB cause an FVC of 50-to-64 percent predicted, or; DLCO (SB) 
of 40-to-55 percent predicted, or; maximum exercise capacity 
or oxygen consumption of 15-to-20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or an FEV-1 of 
40-to-55 percent predicted, or; an FEV-1/FVC of 40-to-55 
percent.  Accordingly, neither under current rating criteria 
or the pre-October 1996 rating criteria applicable to PTB 
first compensated after August 19, 1968, would the veteran 
warrant assignment of greater than a 30 percent rating.


The Board concludes that the evidence is not evenly balanced 
or more nearly approximates the criteria for a higher rating, 
and the criteria for a rating in excess of 30 percent for 
service-connected residuals of PTB are not met.  38 C.F.R. §§ 
4.89, 4.97, DCs 6722, 6724, 6731.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided the veteran the criteria for extraschedular 
evaluation, but also discussed them, and determined that an 
increased evaluation on this basis was not warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that PTB has not required 
frequent inpatient care nor reproted to markedly interfere 
with any employment may have undertaken.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTB.  Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of PTB is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

